     Case 2:21-cv-00805 Document 1 Filed 02/12/21 Page 1 of 19 PageID #: 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NEW YORK

ALYSSA MAYS,
individually and on behalf of all others
similarly situated,
                                                         CASE NO.: 2:21-cv-00805
                   Plaintiffs,
       v.                                                CLASS ACTION COMPLAINT

HAIN CELESTIAL GROUP, INC.,                              JURY TRIAL DEMANDED

                   Defendant.


                                 CLASS ACTION COMPLAINT

       Plaintiff ALYSSA MAYS (“Plaintiff”), on behalf of herself and all others similarly

situated, by her undersigned attorneys, against Defendant, HAIN CELESTIAL GROUP, INC.

(hereafter “Hain” or “Defendant”), alleges the following based upon personal knowledge as to

herself and her own action, and, as to all other matters, alleges, upon information and belief and

investigation of her counsel, as follows:

                                        INTRODUCTION




1
  The products at issue are all baby foods sold by Defendant that contain one or more of the
following ingredients: organic barley flour, organic chopped broccoli, organic date paste, organic
cinnamon powder, organic brown flax milled, organic yellow papaya puree, organic whole what
fine, organic red lentils, organic oat flakes, organic oat flour; organic vitamin pre-mix, organic
brown rice flour, organic whole raisins, organic soft white wheat flour, organic spelt flour, organic
barley malt extract, organic yellow split pea powder, medium grain whole rice, organic butternut
squash puree, and organic blueberry puree, and include, Stage 1: Baby Chicken & Chicken Broth,
Stage 2: Sweet Potato and Chicken Dinner; Stage 2: Chicken & Rice (the “Products”). Discovery
may reveal additional products at issue.
        Case 2:21-cv-00805 Document 1 Filed 02/12/21 Page 2 of 19 PageID #: 2




                                         THE PARTIES




2
    See https://www.earthsbest.com/why-earths-best/.
3
    Id.


                                                2
Case 2:21-cv-00805 Document 1 Filed 02/12/21 Page 3 of 19 PageID #: 3




                     JURISDICTION AND VENUE




                                 3
     Case 2:21-cv-00805 Document 1 Filed 02/12/21 Page 4 of 19 PageID #: 4




                              FACTUAL ALLEGATIONS




4
  https://www.researchandmarkets.com/reports/338658/baby_foods_and_infant_formula_global_
market?utm_source=dynamic&utm_medium=BW&utm_code=b559sk&utm_campaign=138612
+-+Global+Baby+Foods+and+Infant+Formula+Market+Assessment+2020-2025&utm_exec=jo
ca220bwd.
5
  Id.


                                           4
Case 2:21-cv-00805 Document 1 Filed 02/12/21 Page 5 of 19 PageID #: 5




                                 5
     Case 2:21-cv-00805 Document 1 Filed 02/12/21 Page 6 of 19 PageID #: 6




6
 U.S. House of Representatives Subcommittee on Economic and Consumer Policy, Staff Report,
“Baby Foods are Tainted with Dangerous Levels of Arsenic, Lead, Cadmium and Mercury” (Feb.
4, 2021).

                                            6
Case 2:21-cv-00805 Document 1 Filed 02/12/21 Page 7 of 19 PageID #: 7




                                 7
     Case 2:21-cv-00805 Document 1 Filed 02/12/21 Page 8 of 19 PageID #: 8




7
  See https://www.cdc.gov/nceh/lead/prevention/pregnant.htm.
8
  See https://www.epa.gov/ground-water-and-drinking-water/basic-information-about-lead-drinki
ng-water.
9
   G. Schwalfenberg, I. Rodushkinb, S.J. Genuis, “Heavy metal contamination of prenatal
vitamins,” Toxicology Reports 5 at 392 (2018).


                                             8
     Case 2:21-cv-00805 Document 1 Filed 02/12/21 Page 9 of 19 PageID #: 9




10
   See US Report, supra n.3, at 13
11
   Id. at 10.
12
   Id.
13
   Id.
14
   Id.
15
   Id. at 12.
16
   Id.


                                      9
     Case 2:21-cv-00805 Document 1 Filed 02/12/21 Page 10 of 19 PageID #: 10




         Plaintiff Relies Upon the Products’ Label to Purchase the Products




17
   Id.
18
   Id.
19
   Id.


                                               10
Case 2:21-cv-00805 Document 1 Filed 02/12/21 Page 11 of 19 PageID #: 11




                    CLASS ACTION ALLEGATIONS




                                  11
Case 2:21-cv-00805 Document 1 Filed 02/12/21 Page 12 of 19 PageID #: 12




                                  12
Case 2:21-cv-00805 Document 1 Filed 02/12/21 Page 13 of 19 PageID #: 13




                                  13
Case 2:21-cv-00805 Document 1 Filed 02/12/21 Page 14 of 19 PageID #: 14




                       (On behalf of the Ohio Class)




                                    14
Case 2:21-cv-00805 Document 1 Filed 02/12/21 Page 15 of 19 PageID #: 15




                                  15
Case 2:21-cv-00805 Document 1 Filed 02/12/21 Page 16 of 19 PageID #: 16




                               COUNT 2

                       UNJUST ENRICH MENT
                      (On Behalf of the Ohio Class)




                                   16
    Case 2:21-cv-00805 Document 1 Filed 02/12/21 Page 17 of 19 PageID #: 17




       WHEREFORE, Plaintiff, individually and on behalf of the other members of the Class

proposed in this Complaint, respectfully requests that the Court enter judgment as follows:




                                               17
    Case 2:21-cv-00805 Document 1 Filed 02/12/21 Page 18 of 19 PageID #: 18




Dated: February 12, 2021                   Respectfully submitted,


                                           /s/ Gary E. Mason
                                           Gary E. Mason
                                           MASON LIETZ & KLINGER LLP
                                           5101 Wisconsin Avenue NW, Suite 305
                                           Washington, DC 20016
                                           Phone: (202) 429-2290
                                           Fax: (202) 429-2294
                                           gmason@masonllp.com

                                           Jonathan Shub
                                           Kevin Laukaitis
                                           SHUB LAW FORM LLC
                                           134 Kings Highway E., 2nd Floor
                                           Haddonfield, NJ 08033
                                           Phone: (856) 772-7200
                                           Fax: (856) 210-9088
                                           jshub@shublawyers.com
                                           klaukaitis@shublawyers.com



                                      18
    Case 2:21-cv-00805 Document 1 Filed 02/12/21 Page 19 of 19 PageID #: 19




                                           Gary M. Klinger*
                                           MASON LIETZ & KLINGER LLP
                                           227 W. Monroe Street, Suite 2100
                                           Chicago, IL 60606
                                           Phone: (202) 429-2290
                                           Fax: (202) 429-2294
                                           gklinger@masonllp.com

                                           Jeffrey S. Goldenberg*
                                           GOLDENBERG SCHNEIDER L.P.A.
                                           4445 Lake Forest Drive, Suite 490
                                           Cincinnati, OH 45242
                                           Phone: (513) 345-8297
                                           Fax: (513) 345-8294
                                           jgoldenberg@gs-legal.com

                                           Charles E. Schaffer*
                                           David C. Magagna Jr.*
                                           LEVIN, SEDRAN & BERMAN, LLP
                                           510 Walnut Street, Suite 500
                                           Philadelphia, PA 19106
                                           Phone: (215) 592-1500
                                           Fax: (215) 592-4663
                                           cschaffer@lfsblaw.com
                                           dmagagna@lfsblaw.com


                                           Attorneys for Plaintiff and the proposed
                                           Class

*pro hac vice to be filed




                                      19
